Harwood, J.,
concurs in the result, with the following memorandum: Among the purposes of CPL 330.20, including orders of conditions, are to permit courts to maintain a supervisory role over those persons absolved of responsibility for their *823criminal acts on account of mental disease or defect who are no longer suffering from a dangerous mental disorder so that retention at a secure facility is not required (see, People v Stone, 73 NY2d 296, 300) and to protect the welfare and safety of the community (see, People v Stone, supra, at 303). The statute does not, however, contemplate that the end of the initial five-year period of validity of an order of conditions, which order may be extended (see, CPL 330.20 [1] [o]), will necessarily coincide with issuance of an order of transfer (see, CPL 330.20 [11]) or an order of release (CPL 330.20 [12]), the only two events possibly pertinent here which the statute specifically ties to an order of conditions. Nor does the statute specifically address cases where, as here, it is not disputed that the appellant no longer has a dangerous mental disorder but has nonetheless been the subject of a series of subsequent retention orders because he is mentally ill.
It is my view that the absence of an all-inclusive statutory structure is indicative of a legislative intent that the scheme was to have some flexibility in its application and that a court confronted with a request for a retention order was to be authorized, in suitable circumstances, to impose such conditions as are reasonably necessary or appropriate (see, CPL 330.20 [1] [o]; cf., CPL 330.20 [10]). I therefore do not agree with the suggestion made by my colleagues, apparently premised on a literal construction of the statute without regard to its purpose, that the County Court possessed no inherent or statutory power to, e.g., resurrect, change, extend or add to the order of conditions which was required to have been issued (see, CPL 330.20 [11]) when, in 1985, Albert F. was transferred from a secure facility to the nonsecure facility where he has since resided, simply because his status as a mentally ill person has remained unchanged. I do, however, agree that the conditions to which Albert F. now objects which were attached to the most recent retention order were improperly imposed.
Having effectively precluded participation on the otherwise unopposed retention application by the district attorneys of two concerned counties, the County Court, virtually without notice to Albert F. and without making evidentiary inquiry (cf., CPL 330.20 [9]), nonetheless imposed the conditions that the People now here defend. The propriety of the County Court’s denial of the applications for leave to intervene is not now before this court. Apart from the fact that the district attorneys’ participation might have prompted appropriate inquiry and afforded Albert F. the opportunity to be heard, it *824appears in any event, as my colleagues conclude, that the conditions which the County Court imposed and which concern the manner in which Albert F. is to be supervised on facility grounds should have initially been the subject of internal administrative consideration (see, 14 NYCRR 541.5, 541.9). I therefore concur that the resettled order should be reversed insofar as appealed from.